OPINION OF THE COURT
FEDER, J.
This is an Appeal by the State from the granting of a Motion to Dismiss. We affirm.
The Defendant was charged with Driving Under the Influence of Alcohol. Shortly after arrest, the Defendant was taken for a sobriety test which was videotaped. Prior to the trial the defense attorney *137learned that the videotape had been lost or destroyed and, therefore, at the call of the case the defense moved for a continuance in order to give the State the opportunity to locate the tape. The State objected to any continuance and thereafter the defense moved for a dismissal on the ground that the only exculpatory1 evidence was now lost and unavailable to the defense.
The Court found that the tape constituted not only favorable evidence which, if available, would likely have created a reasonable doubt of the defendant’s impairment but further found that the tape was the only such evidence available to establish a defense to the charge. The Court further found that the tape was lost through the State’s culpable negligence.
The State has argued that the defense never requested the tape. In fact, the defendant requested reciprocal discovery and, in response thereto, viewed the tape as a matter of pretrial discovery. The information received by the defense attorney was the basis for the affidavit, heretofore discussed.
The State’s further position is that the defense counsel could have testified as to her memory of the contents of the videotape from having viewed it as part of the pretrial discovery. This presumes that the testimony of an attorney hired as the agent of the defendant to defend him would have credibility before the jury, comparable to their viewing the tape itself. Not only does this stretch the credulity of the Court, it flies in the face of the ancient Chinese proverb that one picture is worth a thousand words.
Parenthetically, the Code of Professional Responsibility would require the defense attorney to remove herself as attorney for the defendant, thus depriving the defendant of his constitutional right to an attorney of his choice.
As stated by the Court in State v. James, 404 So.2d 1181, 1182 (Fla. 2d DCA 1981): “However, to be entitled to relief, a defendant generally must show that the destruction of evidence resulted in some demonstrable prejudice to him.”
Herein, the State’s culpable negligence caused the defendant irreversible and clearly demonstrable prejudice by removing the only evidence of his innocence. Thus, the action of the Court is dismissing the action, *138after the State objected to a continuance, though extreme, was the only legally sufficient remedy available under the circumstances. See Stipp v. State, 371 So.2d 712 (Fla. 4th DCA 1979).
SEPARATE OPINION

 An affidavit before the Court stated that the tape showed that the defendant was not impaired, did not have slurred speech, passed the sway and balance as well as finger to nose test, could walk a straight line without a problem, could tell the approximate time without a clock or watch, was cooperative, intelligible and in control of his normal faculties.